Citation Nr: 0840559	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  05-12 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
major depression.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1961 to April 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 decision and a June 2004 notice of 
decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Paul, Minnesota, which denied the 
veteran's claim for service connection for PTSD, and his 
application to reopen a claim for service connection for 
depression.  The veteran filed a timely Notice of 
Disagreement (NOD) in June 2004 and requested review by a 
decision review officer (DRO).  The DRO conducted a de novo 
review of the claim and confirmed the RO's findings in a 
February 2005 Statement of the Case (SOC).  Thereafter, in 
March 2005, the veteran filed a timely substantive appeal and 
requested a hearing before a DRO.  Pursuant to his request, 
the veteran was afforded a hearing before the DRO, in June 
2005, a transcript of which is of record.  In April 2006, the 
DRO confirmed the RO's findings in a Supplementary Statement 
of the Case (SSOC). 

Regardless of the RO's action regarding reopening the 
veteran's claim for service connection for depression, the 
Board must independently address the issue of reopening a 
previously denied claim.  That is, whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claim.  See Jackson v. Principi, 265 F.3d 1366, 
1369 (Fed. Cir. 2001) (the Board does not have jurisdiction 
to review the claim on a de novo basis in the absence of a 
finding that new and material evidence has been submitted); 
see also Barnett v. Brown, 83 F.3d 1380 (1996).

The veteran initially had requested a Travel Board hearing, 
but subsequently withdrew that request in writing in May 
2005.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the veteran has been provided notice of the 
evidence necessary to substantiate his application to reopen 
his claim for service connection for depression and his claim 
for service connection for PTSD; he has been notified of what 
evidence he should provide and what evidence VA would obtain; 
there is no indication that the veteran has evidence 
pertinent to his claim that he has not submitted to VA.

2.  An RO decision in November 2001 denied the veteran's 
original claim for service connection for depression; that 
decision was not appealed.

3.  Evidence received since the November 2001 RO decision 
denying service connection for depression includes a 
diagnosis of depression and a history of symptoms of 
depression since service, which relates to an unestablished 
fact necessary to substantiate the claim; such evidence 
raises a reasonable possibility of substantiating the claim. 

4.  The service medical records show that the veteran 
attempted suicide while on active duty after being rejected 
by a girlfriend; diagnoses recorded shortly thereafter were 
acute depression and neurotic depressive reaction; a chronic 
depressive disorder was not recorded until many years post-
service and the preponderance of the evidence is against a 
nexus between a current diagnosis of depression and any 
incident of service.

5.  The veteran did not engage in combat with the enemy and 
he has provided inconsistent information regarding his 
alleged in-service stressors; he has not supplied sufficient 
information to attempt verification; the preponderance of the 
credible evidence is against a verified in-service stressor 
upon which a diagnosis of PTSD has been based.


CONCLUSIONS OF LAW

1.  The November 2001 RO decision, which denied entitlement 
to service connection depression, is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 3.104 (2008).

2.  New and material evidence has been received to reopen the 
claim for service connection for depression.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  Depression was not incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008). 

4.  Service connection for claimed PTSD is not warranted.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance the VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.
During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require the VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

As to the application to reopen his claim for service 
connection for depression, in Kent v. Nicholson, 20 Vet. App. 
1, 9 (2006), the Veterans Court held that the VA must notify 
a claimant of the evidence and information that is necessary 
to reopen the claim and the VA must notify the claimant of 
the evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit sought by 
the claimant.  This notice obligation does not modify the 
requirement that the VA must provide a claimant notice of 
what is required to substantiate each element of a claim for 
service connection.  That is, the VA must ensure compliance 
with Kent v. Nicholson, 20 Vet. App. 1, 9 (2006) by notifying 
the veteran of the evidence and information that is necessary 
to reopen his claims and of the evidence and information that 
is necessary to establish entitlement to the underlying claim 
for the benefits sought: service connection for depression.  
As explained below, the RO complied with Kent, supra.

The veteran was sent a VCAA notification letter in January 
2004.  This notice fulfilled the provisions of 38 U.S.C.A. § 
5103(a).  The veteran was informed about the information and 
evidence not of record that was necessary to substantiate his 
claim to reopen and the underlying claim for service 
connection for depression, along with his claim for service 
connection for PTSD; the information and evidence that VA 
would seek to provide; and the information and evidence the 
claimant was expected to provide.  The veteran was also 
provided with a PTSD questionnaire specific to the 
information relevant in PTSD cases involving personal 
assault, as required by 38 C.F.R. § 3.304(f)(3).  The Board 
finds that this questionnaire effectively notified the 
veteran that evidence of behavioral changes, listed in the 
document as "PTSD symptoms", could be used to verify the 
occurrence of the claimed assault for the purposes of this 
claim.  See M21-1MR, Part IV, Subpart ii, Chapter 1, Section 
D, Subsection 17 (Dec. 13, 2005). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
January 2004 VCAA notice and PTSD questionnaire were issued 
after the rating decision on appeal.  Thus, the RO did not 
supply such notice in a timely fashion.  Where such a timing 
error occurred, the Board must presume that the error was 
prejudicial, and the VA bears the burden of rebutting said 
presumption.  Sanders v. Nicholson, 487 F.3d 881, 886 (Fed. 
Cir. 2007) (recognizing that "VCAA notice errors are reviewed 
under a prejudicial error rule" and holding that "all VCAA 
notice errors are presumed prejudicial and . . . VA has the 
burden of rebutting this presumption"); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 111-16 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Sanders, the Federal Circuit held that any error by the VA 
in providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Court, the burden shifts to the 
VA to demonstrate that the error was not prejudicial.  The 
Federal Circuit reversed the Court's holding that an 
appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide any 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  (Emphasis added.)  See 
also Simmons v. Nicholson, 487 F.3d 892 (2007).

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, supra, 
at 116; accord Sanders, supra, at 891 ("this opinion does not 
. . . change the rule that reversal requires the essential 
fairness of the adjudication to have been affected").  That 
is, "the key to determining whether an error is prejudicial 
is the effect of the error on the essential fairness of the 
adjudication."  Mayfield, supra; accord Sanders, supra.  
"[A]n error is not prejudicial when [it] did not affect 'the 
essential fairness of the [adjudication],'" see Mayfield, 
supra, at 121, and non-prejudicial error may be proven by a 
showing that "the purpose of [VCAA] notice was not 
frustrated, e.g., by demonstrating: (1) that any defect was 
cured by actual knowledge on the part of the claimant, (2) 
that a reasonable person could be expected to understand from 
the [defective] notice what was needed, or (3) that a benefit 
could not have been awarded as a matter of law." Sanders, 
supra, at 889; accord Dalton v. Nicholson, 21 Vet. App. 23, 
30 (2007) (determining that no prejudicial error to veteran 
resulted in defective VCAA notice when the veteran, through 
his counsel, displayed actual knowledge of the information 
and evidence necessary to substantiate his claim).  
Accordingly, "there could be no prejudice if the purpose 
behind the notice has been satisfied . . . that is, affording 
a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, supra, at 128.

In the instant case, the Board determines that the 
presumption of prejudice has been rebutted.  The RO cured the 
defect in timing by providing proper VCAA notice in January 
2004 together with readjudication of the claim, as 
demonstrated by the April 2006 SSOC.  Prickett v. Nicholson, 
20 Vet. App. 370, 376-78 (2006) (validating the remedial 
measures of issuing fully compliant VCAA notification and 
readjudicating the claim in the form of an SOC to cure timing 
of notification defect).  The veteran thus was not prejudiced 
by any defect in timing, as "the purpose behind the notice 
has been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ." Mayfield, 19 Vet. App. at 
128.

The Court has held that a supplemental statement of the case 
that complies with applicable due process and notification 
requirements constitutes a readjudication decision.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 541- 42 (2006) 
(Mayfield III); see also Prickett, supra (holding that a 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  As the SSOC complied with the 
applicable due process and notification requirements for a 
decision, it constitutes a readjudication decision.  
Accordingly, the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II).

Thus, the presumption of prejudice against the veteran 
because of the timing of the notice is rebutted.  See 
Sanders, supra.  The veteran has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claim by the VA.

While the veteran does not have the burden of demonstrating 
prejudice, it is pertinent to note that the evidence does not 
show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.

The Board also finds that all necessary assistance has been 
provided to the veteran.  The evidence of record includes 
service medical records, private medical records, and VA 
medical records.  There is no indication that there is any 
additional relevant evidence that has not been obtained.

In disability compensation claims, the VA must provide a 
medical examination when there is: (1) competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies; and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability; but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  See 38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

There is medical evidence of a diagnosis of PTSD.  However, 
the record does not confirm an in-service stressor upon which 
a diagnosis of PTSD was based.  The veteran did not engage in 
combat with the enemy and, in addition to the fact that he 
has provided inconsistent information regarding his alleged 
in-service stressors, he has not provided sufficient 
information to attempt to confirm a stressor during service.  
Under these circumstances, there is no duty to provide 
another psychiatric examination or (competent) opinion.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, 
supra.

With respect to the reopened claim for service connection for 
depression, as the record shows that a diagnosis of chronic 
depression was not recorded until many years post-service and 
the competent evidence, to include a report of a February 
2006 psychiatric examination, indicates that it is due to 
post-service events, there is no duty to provide another 
examination or medical opinion.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  See also, e.g., McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006); Wells v. Principi, 326 
F.3d 1381, 1384 (Fed. Cir. 2003). 

In view of the foregoing, the Board finds that the VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration. Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).



II.  Factual Background

The veteran did not serve during a period of war and his 
service personnel records do not show the award of any 
military medal or decoration that would presumptively 
establish that he engaged in combat with the enemy.  A 
service personnel record, chronologically listing the places 
where the veteran was stationed, indicated that he was 
stationed at Lackland Air Force Base in Texas upon entry into 
service on October 12, 1961 until January 22, 1962, and at 
High Wycombe Air Force Base in England from January 22, 1962 
until April 22, 1965.

The veteran's October 1961 service entry medical examination 
noted that he had a history of participation in adolescent 
group psychotherapy.  The psychologist reportedly stated that 
the veteran had never displayed any signs of an emotional 
disorder.  In an October 1961 report of his medical history, 
recorded prior to his induction into service, the veteran 
noted that he had never had depression or excessive worry, or 
attempted suicide.  

An October 1962 service personnel record, evaluating the 
veteran's service performance from October 1961 through 
October 1962, indicated that the reporting officer found the 
veteran to be an excellent airman.  His good judgment and 
calm manner were noted in the comments section.  He was found 
to be performing well in his present grade and was 
recommended to be considered for promotion along with his 
contemporaries.  

July 1963 service medical records indicate that, on July 9, 
the veteran was treated for salicylate intoxication, after he 
allegedly swallowed 30 aspirin and 10 coricidin tablets.  The 
veteran reportedly told the examiners that he was depressed 
after being rejected by his girlfriend.  He was diagnosed as 
having a psychoneurotic, depressive, acute, moderate 
reaction, manifested by acute situational depression and a 
suicidal gesture.  A further service medical record, written 
later in the month by a psychiatric social worker, indicated 
that, during interviews, the veteran recalled a history of 
feelings of inadequacy and inferiority dating to the onset of 
adolescence.  The examiner reported that the veteran's 
alleged suicide attempt occurred during a depressive episode 
caused by his girlfriend's rejection of his proposal.  The 
examiner found that the veteran was suffering from a neurotic 
depressive reaction that was a function of chronic feelings 
of inadequacy and inferiority.  

July and August 1963 service personnel records indicate that, 
following a service "line of duty" investigation, the 
officers in charge of the investigation determined that the 
veteran's actions on July 9, 1963 amounted to a suicidal 
gesture, designed to attract sympathy, rather than an actual 
attempt to take his life.  As such, the veteran's actions on 
that evening were determined not to have occurred in the line 
of duty due to his own misconduct.  

A service personnel record, evaluating the veteran's service 
performance from October 1962 through July 15, 1963, 
approximately a week after the suicide attempt, indicated 
that the reporting officer found the veteran to be a "good" 
(versus, e.g., outstanding or unsatisfactory) airman.  It was 
noted that the veteran's ability to work unlimited hours 
without complaint and follow instructions, as long as they 
were given to him in a simple, comprehensive form were noted 
in the comments section.  However, the reporting officer also 
stated that the veteran needed to learn to accept 
responsibilities and to not evade situations requiring 
decisiveness.  The reporting officer noted that the veteran 
had been counseled on his shortcomings and the need to 
correct them, but had shown "no noticeable improvement 
towards a more stable, mature and responsible mental 
attitude."  Nevertheless, the reporting officer concluded 
that the veteran was performing well in his present grade and 
recommended that he be considered for promotion along with 
his contemporaries.

In notations written on the evaluation in August 1963, the 
officer in charge indicated that he did not concur with the 
findings of the reporting officer.  In his review, he stated 
that the veteran had unquestionably demonstrated an inability 
to accept responsibility, having committed misconduct 
requiring him to be relieved of all duties requiring access 
to classified information.  He classified the veteran as an 
unsatisfactory airman and recommended that he not be 
promoted.  

A service personnel record, evaluating the veteran's service 
performance from July 1963 through July 1964, indicated that 
the reporting officer found the veteran to be an excellent 
airman.  He was noted for being able to carry out 
instructions implicitly, and for being careful and thorough.  

In a February 1965 report of medical history, authored by the 
veteran in anticipation of discharge from service, he noted 
that he had attempted suicide, and had experienced or was 
experiencing depression or excessive worry.  In a comments 
section, he reported that, after the July 1963 suicide 
attempt, he visited psychotherapists on a weekly basis until 
December 1964.  In a section asking for a statement of his 
present health in his own words, the veteran wrote that his 
health seemed to be good, and there was nothing seriously 
wrong with him as far as he knew.  The clinical examiner, in 
his summary and elaboration of all pertinent data in the 
medical history, noted that the veteran had a recent 
psychoneurotic depressive reaction. 

Upon the veteran's March 1965 service discharge medical 
examination, the examiner reported that the veteran was 
admitted to a hospital in 1963 after attempting suicide 
following a rejection by his girlfriend and was diagnosed 
with a psychoneurotic depressive reaction.  The examiner 
noted that there was no recurrence of such a reaction and a 
current diagnosis of a psychiatric disorder was not recorded.  

A November 2001 rating decision, from the Seattle RO, denied 
the veteran's claim for service connection for depression, 
finding that the evidence did not indicate the existence of a 
continuing chronic depressive disorder dating from service.  

A report of a July 1999 psychological examination, which was 
received by the RO after its November 2001 decision, reflects 
a diagnosis of a recurrent severe major depressive disorder 
without psychotic features, along with alcohol dependence in 
full remission.  The examiner also noted a history of sleep 
apnea, mild concussions that were believed to have affected 
the veteran's mood; and traumatic brain injury involving a 
bone intrusion in the left rear brain along with removal of a 
blood clot and a mass of blood vessels shortly after birth.  
It was further reported that the psychological and 
environmental factors contributing to the disorder included 
problems related to his social adjustment to a new peer group 
and unemployment, and problems with his primary support group 
after the death of a child.  The GAF score was 55.

A July 2000 VA medical record, which was also reviewed after 
the November 2001 RO decision noted above, includes a history 
of a hospitalization in 1998 for depression and suicidal 
ideation.  It was noted that his 17 year old son died in a 
motor cycle accident.  Following the evaluation, the 
pertinent diagnosis was recurrent major depression.  
Obsessive compulsive traits and a history of alcohol 
dependence were also noted.  Psychological and environmental 
factors contributing to the veteran's disorders included a 
divorce, the death of his son, the loss of a support system 
following a move to a new state and homelessness.  The GAF 
score was 38.  

In a November 2000 medical record, it was noted that the 
veteran gave a history of a dishonorable discharge when the 
base at which he worked was closed and a 1963 suicide attempt 
after a rejection by his girlfriend and what he perceived as 
a rejection in terms of career advancement at that time.

A March 2002 VA medical record includes a diagnosis of 
Huntington's disease.

In a March 2002 statement, the veteran indicated that he 
overdosed on pills in 1963 because he did not receive the 
stripes he was promised.  He further noted that he "took 
things too seriously".

In November 2003, the veteran filed a claim for service 
connection for PTSD, allegedly resulting from in-service 
sexual trauma, and an application to reopen his claim for 
service connection for depression.  In January 2004, the RO 
sent the veteran a notice regarding his claim and 
application.  Along with the notice, the RO mailed a general 
PTSD Questionnaire.  The questionnaire included a list of 
examples of information useful in determining if a sexual 
assault occurred, including behavioral changes, under the 
heading "PTSD Symptoms."  

A November 2003 VA medical record from the VA medical 
facility in St. Cloud, Minnesota, indicated that the veteran 
received counseling for problems with depression, 
Huntington's chorea, and a history of PTSD.  In these 
records, the veteran recalled a sexual assault that occurred 
during service while he was stationed in England.  From the 
date stamped on these records, the RO apparently did not 
receive them until March 2004.  

A December 2003 VA medical record indicated that the veteran 
was provisionally diagnosed with a recurrent, moderate major 
depressive disorder; and PTSD, related to sexual trauma.

During a February 2004 VA PTSD examination, the veteran did 
not report any incidents involving sexual assault.  When 
asked by the examiner if he recalled any in-service traumatic 
events, the veteran said that he witnessed an auto accident.  
He said that he and a group of airmen went out to get pizza 
at 2 a.m. in two separate cars.  From the rear car, he saw 
the car in front hit a Mack truck and burst into flames.  He 
said that four airmen and some other people were killed in 
the accident after they failed to escape the burning car, and 
that he was unable to help them escape.  He noted that this 
event occurred prior to his suicide attempt in July 1963.  
The veteran stated that, about ten to fifteen times each 
month, he would have memories of the deaths of his friends in 
the military, but that these thoughts hardly bothered him.  
The examiner found that the veteran did not report symptoms 
meeting the criteria for PTSD, and diagnosed an unspecified 
depressive disorder, a cognitive disorder secondary to 
Huntington's disease, and a borderline personality disorder.  
She also noted medical and cognitive deterioration due to 
Huntington's disease, physical abuse the veteran experienced 
in childhood, unemployment, and financial problems.  

The examiner's report stated that, four hours after the 
conclusion of their interview, the veteran returned to her 
office and submitted the PTSD questionnaire and a statement 
regarding a claimed sexual abuse stressor.  The examiner 
stated in her report that she had given the veteran the 
opportunity to describe traumatic events in the military and 
he never mentioned the assault.  She also noted that she had 
reviewed progress notes from the VA office in Seattle and 
they did not contain any remarks regarding sexual assault.  
The examiner indicated that she had not reviewed the November 
2003 medical record from the VA Medical Center in St. Cloud, 
reporting the veteran's contention of sexual abuse, prior to 
making her determination.  

On the PTSD questionnaire, submitted in February 2004, the 
veteran reported that he was sexually assaulted during 
service by his shift leader, a sergeant specifically named on 
the questionnaire.  In a statement included with the 
questionnaire, the veteran reported that this man harassed 
him during working hours by touching him inappropriately.  
The veteran said that he shared a room with the sergeant over 
a weekend in London during which time the sexual assault 
occurred.  He recalled that the individual was transferred 
six months later.  

A February 2004 VA medical record, labeled a mental health 
care coordinator note and written the same day as the PTSD 
examination, indicated that the veteran sought assistance 
with filling out the PTSD questionnaire prior to its 
submission.  The veteran reported that the sergeant began 
harassing him soon after his arrival at High Wycombe Air 
Station in January 1962.  He recalled feeling unable to tell 
anyone about the assault and was told by the sergeant not to 
speak about it.  He reported missing promotions, and having 
difficulty being around people and trusting them.  He said 
that he became more anxious and would always sit where he 
could see everything.  He remembered blaming himself for the 
incident, feeling that he was a bad person.  The examiner, a 
licensed clinical social worker, diagnosed the veteran with 
chronic PTSD.

The Board notes that the record is unclear as to the 
approximate date of the alleged assault at issue.  In the 
statement included with the PTSD questionnaire, the veteran 
reported that the London assault occurred in November 1962.  
However, according to the February 2004 VA medical record, 
the veteran recalled that it occurred at either the end of 
October or the start of November 1962.  At the June 2005 DRO 
hearing, the veteran testified that an assault occurred on 
July 9, 1963, the date of his suicide attempt.  However, the 
transcript is not clear as to whether the veteran was 
referring to the assault noted in the February 2004 statement 
or another assault.

In the report of a February 2006 VA PTSD examination, the 
examiner noted that the veteran exhibited symptoms meeting or 
partially meeting the criteria for a diagnosis of PTSD, but 
wrote "rule out PTSD" in his findings.  The examiner found 
that the veteran presently had, amongst other conditions, 
dementia secondary to Huntington's disease; a dysthymic 
disorder; a not otherwise specified personality disorder, 
including mixed histrionic, paranoid, and borderline 
features; and other psycho-social problems.  In commenting on 
his conclusions, the examiner indicated that he could neither 
confirm nor refute the factual accuracy of the veteran's 
claims regarding the alleged sexual assault.  He further 
opined that, if it were assumed that the assault occurred, 
the veteran's basic emotional organization would make him 
vulnerable to disorganizing anxiety and it was most likely 
that experiences in the military were aggravating factors 
related to the onset of a range of symptomatology.  However, 
the presence of a deteriorating organic condition interacting 
with a characterological disorder made it difficult to 
establish the etiology of the symptomatology described.  The 
examiner reported that attempting to resolve these issues 
could not be achieved without resorting to speculation.  

III.  Legal Criteria-New and Material Evidence

In general, decisions of the agency of original jurisdiction 
(the RO) or the Board that are not appealed in the prescribed 
time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. 
§§ 3.104, 20.1100, 20.1103.  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  See Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

IV.  Law and Regulations: General

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "In line of duty" 
means any injury incurred or aggravated during a period of 
active military service, unless such injury was the result of 
the veteran's own willful misconduct or, for claims filed 
after October 31, 1990, was the result of the veteran's abuse 
of alcohol or drugs.  38 U.S.C.A. § 105(a); 38 C.F.R. §§ 
3.1(m), 3.301.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b). Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Personality disorders which are characterized by 
developmental defects or pathological trends in the 
personality structure manifested by a lifelong pattern of 
action or behavior, chronic psychoneurosis of long duration 
or other psychiatric symptomatology shown to have existed 
prior to service with the same manifestations during service, 
which were the basis of the service diagnosis, will be 
accepted as showing preservice origin.  Congenital or 
developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

V.  Analysis-New and Material Evidence: Depression

The veteran seeks to reopen a previously denied claim for 
entitlement to service connection for depression.  The record 
indicates that this claim was originally denied in a November 
2001 rating decision.  At that time, the evidence showed that 
there was no medical evidence of a diagnosis of chronic 
depression during service or thereafter.  No appeal was filed 
regarding this decision, and it became final within a year of 
notification.  Thus, the veteran must show evidence which 
relates to a nexus of a current diagnosis of depression to 
his service, if he is to be successful in the reopening of 
his claim.  See 38 C.F.R. § 3.156.

The service medical records show that the veteran attempted 
suicide while on active duty.  While diagnoses recorded 
shortly thereafter were acute depression and neurotic 
depressive reaction versus a chronic depressive disorder, the 
additional evidence in question includes diagnoses of chronic 
depression and a history of depression (from the veteran) 
since service, which relates to a fact not previously 
established that is necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.  
Accordingly, the Board concurs with the RO in finding that 
new and material evidence has been received to reopen the 
claim for service connection for depression.  

In addressing the claim on the merits, the Board finds that a 
diagnosis of a chronic depressive disorder is not apparent 
until many years post-service.  While there is a history of a 
suicide attempt while on active duty, in addition to the fact 
that the in-service diagnosis of depression was classified as 
situational and acute in nature, the gap of time of between 
in-service findings of acute depression and the first post-
service medical evidence of a diagnosis of depression is, in 
itself, significant and it weighs against the appellant's 
claim.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (evidence of a prolonged period without medical 
complaint can be considered in service connection claims).  
Moreover, the post-service diagnoses of depressive disorders, 
to include major depression and a dysthymic disorder, were 
attributed to post-service events, to include the death of 
the veteran's son and severe physical disabilities, to 
include Huntington's disease with dementia.  Under these 
circumstances, the Board finds that the preponderance of the 
evidence is against a nexus between a current diagnosis of 
depression and any incident of service.

The Board has considered the veteran's contention that he has 
had symptoms of depression since service.  While he is 
competent to report what comes to him through his senses, he 
does not have medical expertise to diagnose a chronic 
depressive disorder, nor does he the competence to provide an 
opinion on the etiology of his depression.  See, e.g., Layno 
v. Brown, 6 Vet. App. 465 (1994).  That is, the veteran has 
not been shown to possess the requisite medical training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  Accordingly, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).




VI.  Law and Regulations: PTSD

Establishing service connection for PTSD requires: (1) 
Medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptoms and the claimed in-service stressor.  38 C.F.R. § 
3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99; Moran v. Principi, 17 
Vet. App. 149 (2003); see also Sizemore v. Principi, 18 Vet. 
App. 264, 273-74 (2004).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors and his testimony must be 
corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Furthermore, service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991).  Hence, whether a stressor was of 
sufficient gravity to cause or support a diagnosis of post-
traumatic stress disorder is a question of fact for medical 
professionals and whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators.

The Board specifically notes that, if a PTSD claim is based 
on a claimed in-service personal assault, evidence from 
sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually-transmitted 
diseases; and statements from roommates, fellow service 
members, or clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that may 
be found in these sources.  Examples of behavior changes that 
may constitute credible evidence of the stressor include, but 
are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  See M21-1MR, Part IV, 
Subpart ii, Chapter 1, Section D, Subsection 17 (Dec. 13, 
2005)

The VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise the VA of potential sources of such evidence.  The VA 
may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.

VII.  Analysis: Post-traumatic stress disorder

The evidence is conflicting as to whether the veteran has a 
current diagnosis of PTSD.  The most recent psychiatric 
examination in February 2006 did not result in a firm 
diagnosis.  Nevertheless, there is competent evidence of a 
diagnosis of PTSD.  The primary impediment to a grant of 
service connection for PTSD is the absence of a verified 
stressor upon which a diagnosis of PTSD was based.  That is, 
there is no competent or credible evidence of any of the 
veteran's alleged in-service stressors.  

From the evidence of record, the Board specifically finds 
that neither of the veteran's two noted stressors, the 
claimed sexual assault and the alleged car accident, has been 
verified.  The most recent psychiatrist who examined the 
veteran was unable to state either way whether an in-service 
sexual assault occurred, which neither supports or weighs 
against the claim.  The veteran did not report the location 
where the auto accident occurred or the names of the 
individuals killed; he only indicated that it was sometime 
while he was in service before July 9, 1963.  As for the 
sexual assault, the veteran has provided inconsistent 
assertions on the approximate date and circumstances.  It is 
pertinent to note that the veteran first reported an in-
service sexual assault and witnessing an auto accident many 
years after service despite being seen on numerous occasions 
for medical and psychiatric evaluation.  The Board finds that 
the veteran's more recent description of in-service events, 
to include being sexually assaulted by his sergeant while in 
a London hotel room, are simply not credible.  It was 
consistently reported during service and for years thereafter 
that the stressor that led to his in-service suicide attempt 
was the rejection of a girlfriend, which the medical records 
show, as noted above, resulted in an episode of acute 
depression that resolved.  As such history was 
contemporaneously recorded, it outweighs the inconsistent 
version of service events reported by the veteran many years 
after service.  There is no competent evidence of a nexus 
between a current diagnosis of PTSD and the rejection of a 
girlfriend, which occurred decades ago.  

As to the in-service diagnosis of a personality disorder, 
such is not a disability for VA compensation purposes absent 
competent medical evidence of a superimposed psychiatric 
disorder, which is not apparent in this case.  See 38 C.F.R. 
§§ 3.303(c), 4.9, 4.127; VAOPGCPREC 82- 90; see also Beno v. 
Principi, 3 Vet. App. 439, 441 (1992). 

Thus, as the veteran did not engage in combat and an alleged 
in-service stressor upon which a diagnosis of PTSD was based 
has not been verified, the Board finds that the preponderance 
of the evidence is against the claim for service connection 
for PTSD.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not 
applicable and the veteran's claim must be denied.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990).


                                                               
ORDER

New and material evidence has been received to reopen a claim 
for service connection for depression.

Service connection for depression is denied.

Service connection for PTSD is denied.



                            
____________________________________________ 
                                                          R. 
F. WILLIAMS 
                                    Veterans Law Judge, Board 
of Veterans' Appeals


